Exhibit 10.2

MYOKARDIA, INC.

AMENDED AND RESTATED 2015 EMPLOYEE STOCK PURCHASE PLAN

The purpose of the MyoKardia, Inc. Amended and Restated 2015 Employee Stock
Purchase Plan (“the Plan”) is to provide eligible employees of MyoKardia, Inc.
(the “Company”) and each Designated Subsidiary (as defined in Section 11) with
opportunities to purchase shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”).  255,000 shares of Common Stock in the
aggregate have been approved and reserved for this purpose, plus on January 1,
2017, and each January 1 thereafter through January 1, 2025, the number of
shares of Common Stock reserved and available for issuance under the Plan shall
be cumulatively increased by the lesser of (i) 3,000,000 shares of Common Stock,
(ii) one percent (1%) of the number of shares of Common Stock issued and
outstanding on the immediately preceding December 31st, or (iii) such lesser
number of shares of Common Stock as determined by the Administrator.  The
Company intends for the Plan to have two components: a Code Section 423
component (the “423 Component”) and a non-Code Section 423 component (the
“Non-423 Component”).  The Company’s intention is to have the 423 Component of
the Plan qualify as an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted in accordance with that intent.  In addition, this Plan
authorizes the grant of an Option (as defined in Section 8) to purchase shares
of Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” within the meaning of Section 423 of the Code;
such an Option will be granted pursuant to the rules, procedures or subplans
adopted by the Administrator (as defined in Section 1) designed to achieve tax,
securities laws or other objectives for eligible employees and



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

the Company.  Except as otherwise provided herein, the Non-423 Component will
operate and be administered in the same manner as the 423 Component.

1.Administration.  The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose.  The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, subplans, guidelines and practices for the administration
and operation of the Plan and for its own acts and proceedings as it shall deem
advisable, including to accommodate the specific requirements of local laws,
regulations and procedures for jurisdictions outside of the United States; (ii)
interpret the terms and provisions of the Plan; (iii) make all determinations it
deems advisable for the administration of the Plan; (iv) decide all disputes
arising in connection with the Plan; (v) designate Subsidiaries (as defined in
Section 11) as participating in the 423 Component or Non-423 Component; and (vi)
otherwise supervise the administration of the Plan.  Unless otherwise determined
by the Administrator, the employees eligible to participate in each subplan will
participate in a separate Offering (as defined in Section 2) or in the Non-423
Component.  Without limiting the generality of the foregoing, the Administrator
is specifically authorized to adopt rules and procedures regarding eligibility
to participate, the definition of Compensation (as defined in Section 11),
handling of contributions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements.  All interpretations
and decisions of the Administrator shall be binding on all persons, including
the Company and the Participants (as defined in Section 11).  No member of

2



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

the Board or individual exercising administrative authority with respect to the
Plan shall be liable for any action or determination made in good faith with
respect to the Plan or any option granted hereunder.

2.Offerings.  The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”) consisting of one or more
Purchase Periods (as defined in Section 11) .  Unless otherwise determined by
the Administrator, an Offering will be 12 months long and will begin on the
first business day occurring on or after each May 1 and November 1 and will end
on the last business day occurring on or before the immediately following April
30 and October 31, respectively.  The Administrator may, in its discretion,
designate a different period for any Offering, provided that no Offering shall
exceed 27 months in duration.  Unless the Administrator determines otherwise,
each Offering will be divided into two equal six-month Purchase
Periods.  Furthermore, unless as otherwise determined by the Administrator,
Participants will only be permitted to participate in one Offering at a time.

3.Eligibility.  All individuals classified as employees on the payroll records
of the Company and each Designated Subsidiary are eligible to participate in any
one or more of the Offerings under the Plan (provided, that the Participant is
not permitted to participate in multiple Offerings at the same time, unless as
otherwise determined by the Administrator), provided that as of the first day of
the applicable Offering (the “Offering Date”) they are customarily employed by
the Company or a Designated Subsidiary for more than 20 hours a week and have
completed at least 30 days of employment, or such other period as determined by
the Administrator, unless, with respect to the Non-423 Component, the exclusion
of employees who do not meet this requirement is not permissible under
applicable law.  Notwithstanding any other

3



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

provision herein, individuals who are not contemporaneously classified as
employees of the Company or a Designated Subsidiary for purposes of the
Company’s or applicable Designated Subsidiary’s payroll system are not
considered to be eligible employees of the Company or any Designated Subsidiary
and shall not be eligible to participate in the Plan.  In the event any such
individuals are reclassified as employees of the Company or a Designated
Subsidiary for any purpose, including, without limitation, common law or
statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation.  Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Designated Subsidiary on the
Company’s or Designated Subsidiary’s payroll system to become eligible to
participate in this Plan is through the adoption of subplan to this Plan, which
specifically renders such individuals eligible to participate herein.

4.Participation.  

(a)Participants in Offerings.  An eligible employee who is not a Participant in
any prior Offering may participate in a subsequent Offering by submitting an
enrollment form to his or her appropriate payroll location at least 15 business
days before the Offering Date (or by such other deadline as shall be established
by the Administrator for the Offering).

(b)Enrollment.  The enrollment form will (i) state a whole percentage or the
amount to be deducted from an eligible employee’s Compensation per pay period,
(ii) authorize the purchase of Common Stock in each Offering in accordance with
the terms of the Plan and (iii) specify the exact name or names in which shares
of Common Stock purchased for such individual are to be issued pursuant to
Section 10.  An employee who does not enroll in

4



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

accordance with these procedures will be deemed to have waived the right to
participate.  Unless a Participant submits a new enrollment form or withdraws
from the Plan, such Participant’s deductions and purchases will continue at the
same percentage or amount of Compensation for future Offerings, provided he or
she remains eligible.  Notwithstanding the foregoing and with respect to the 423
Component, participation in the Plan will neither be permitted nor be denied
contrary to the requirements of the Code.

5.Employee Contributions.  Each eligible employee may authorize payroll
deductions at a minimum of 1 percent up to a maximum of 10 percent of such
employee’s Compensation for each pay period.  The Company will maintain book
accounts showing the amount of payroll deductions made by each Participant for
each Purchase Period within an Offering.  No interest will accrue or be paid on
payroll deductions, except as may be required by applicable law.  If payroll
deductions for purposes of the Plan are prohibited or otherwise problematic
under applicable law (as determined by the Administrator in its discretion), the
Administrator may permit the participants to contribute to the Plan by such
other means as determined by the Administrator.  Any reference to “payroll
deductions” in this section (or in any other section of the Plan) shall
similarly cover contributions by other means made pursuant to this Section 5.

6.Deduction Changes.  Except as may be determined by the Administrator in
advance of an Offering, a Participant may not increase or decrease his or her
payroll deduction during any Offering, but may increase or decrease his or her
payroll deduction with respect to the next Offering (subject to the limitations
of Section 5) by submitting a new enrollment form at least 15 business days
before the next Offering Date (or by such other deadline as shall be established
by the Administrator for the Offering).  The Administrator may, in advance of
any

5



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

Offering, establish rules permitting a Participant to increase, decrease or
terminate his or her payroll deduction during an Offering.

7.Withdrawal.  A Participant may withdraw from participation in the Plan by
submitting a written notice of withdrawal to his or her appropriate payroll
location.  The Participant’s withdrawal will be effective as of the next
business day.  Following a Participant’s withdrawal, the Company will promptly
refund such individual’s entire account balance under the Plan to him or her
(after payment for any Common Stock purchased before the effective date of
withdrawal).  Partial withdrawals are not permitted.  Such an employee may not
begin participation again during the remainder of the Offering, but may enroll
in a subsequent Offering in accordance with Section 4, unless otherwise
determined by the Administrator.

8.Grant of Options.  On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of a Purchase Period (an “Exercise Date”), at the
Option Price hereinafter provided for, the lowest of (a) a number of shares of
Common Stock determined by dividing such Participant’s accumulated payroll
deductions on such Exercise Date by the Option Price (as defined herein),
(b) two thousand five hundred (2,500) shares; or (c) such other lesser maximum
number of shares as shall have been established by the Administrator in advance
of the Offering; provided, however, that such Option shall be subject to the
limitations set forth below.  Each Participant’s Option shall be exercisable
only to the extent of such Participant’s accumulated payroll deductions on the
Exercise Date.  The purchase price for each share purchased under each Option
(the “Option Price”) will be 85 percent of the Fair Market Value (as defined in
Section 11) of the Common Stock on the Offering Date or the Exercise Date,
whichever is less.

6



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent (as defined in
Section 11) or Subsidiary.  For purposes of the preceding sentence, the
attribution rules of Section 424(d) of the Code shall apply in determining the
stock ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant.  In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the Fair Market Value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time.  The purpose of the limitation in the preceding
sentence is to comply with Section 423(b)(8) of the Code and shall be applied
taking Options into account in the order in which they were granted.

9.Exercise of Option and Purchase of Shares.  Each employee who continues to be
a Participant in the Plan on an Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan.  Any amount remaining in
a Participant’s account after the purchase of shares on an Exercise Date of an
Offering solely by reason of the inability to purchase a fractional share will
be carried forward to the next Purchase Period; provided, that if such Exercise
Date is the final Exercise Date of an Offering, such amount will be carried
forward to the next Offering and any other

7



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

balance remaining in a Participant’s account at the end of an Offering will be
refunded to the Participant promptly.

To the extent permitted by applicable laws, if the Fair Market Value of the
Common Stock on any Exercise Date in an Offering is lower than the Fair Market
Value of the Common Stock on the Offering Date of such Offering, then all
Participants in such Offering will be automatically withdrawn from such Offering
immediately after the exercise of their Option on such Exercise Date and will be
automatically re-enrolled in the immediately following Offering as of the first
day thereof.

10.Issuance of Certificates.  Certificates, or book entries for uncertificated
shares, representing shares of Common Stock purchased under the Plan may be
issued only in the name of the employee, in the name of the employee and another
person of legal age as joint tenants with rights of survivorship, or in the name
of a broker authorized by the employee to be his, her or their, nominee for such
purpose.

11.Definitions.  

The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code or comparable reductions
under laws outside of the United States, but excluding overtime, commissions,
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances or travel expenses, income or gains on the exercise,
vesting or settlement of Company equity incentive awards, and similar items.  

The term “Designated Subsidiary” means any Subsidiary that has been designated
by the Board to participate in the Plan.  For purposes of the Section 423
Component, only the Company and its Subsidiaries may be Designated Subsidiaries;
provided, however, that at any given time, a

8



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

Subsidiary that is a Designated Subsidiary under the 423 Component will not be a
Designated Subsidiary under the Non-423 Component.  The Board may so designate
any Subsidiary, or revoke any such designation, at any time and from time to
time, either before or after the Plan is approved by the stockholders.  The
current list of Designated Subsidiaries is attached hereto as Appendix A.

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such
date.  If there is no closing price for such date, the determination shall be
made by reference to the last date preceding such date for which there is a
closing price.  

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following an Exercise Date
within an Offering and ending on an Exercise Date.  An Offering may consist of
one or more Purchase Periods.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12.Rights on Termination of Employment.  If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken

9



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

from any pay due and owing to the Participant and the balance in the
Participant’s account will be paid to such Participant or, in the case of such
Participant’s death, to his or her designated beneficiary as if such Participant
had withdrawn from the Plan under Section 7.  An employee will be deemed to have
terminated employment, for this purpose, if the corporation that employs him or
her, having been a Designated Subsidiary, ceases to be a Subsidiary, or if the
employee is transferred to any corporation other than the Company or a
Designated Subsidiary.  An employee will not be deemed to have terminated
employment for this purpose, if the employee is on an approved leave of absence
for military service or sickness or for any other purpose approved by the
Company, if the employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.

13.Special Rules.  Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that with
respect to the 423 Component, such rules are consistent with the requirements of
Section 423(b) of the Code and if such rules are inconsistent with the
requirements of Section 423(b) of the Code, these employees will participate in
the Non-423 Component.  Any special rules established pursuant to this
Section 13 shall, to the extent possible and with respect to the 423 Component,
result in the employees subject to such rules having substantially the same
rights as other Participants in the Plan.

14.Optionees Not Stockholders.  Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of

10



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

Common Stock covered by an Option under the Plan until such shares have been
purchased by and issued to him or her.

15.Rights Not Transferable.  Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

16.Application of Funds.  All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose, unless otherwise required under applicable law.

17.Adjustment in Case of Changes Affecting Common Stock.  In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

18.Amendment of the Plan.  The Board or, to the extent delegated by the Board,
the Administrator, may at any time and from time to time amend the Plan in any
respect, except that without the approval within 12 months of such Board action
by the stockholders, no amendment shall be made increasing the number of shares
approved for the Plan or making any other change that would require stockholder
approval in order for the 423 Component of the Plan, as amended, to qualify as
an “employee stock purchase plan” under Section 423(b) of the Code.

19.Insufficient Shares.  If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the

11



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

amount of payroll deductions accumulated on behalf of each Participant that
would otherwise be used to purchase Common Stock on such Exercise Date.

20.Termination of the Plan.  The Plan may be terminated at any time by the
Board.  Upon termination of the Plan, all amounts in the accounts of
Participants shall be promptly refunded.

21.Governmental Regulations.  The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

22.Governing Law.  This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.  

23.Issuance of Shares.  Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

24.Tax Withholding.  Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan.  Each Participant agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant, including shares issuable under the
Plan.

25.Notification Upon Sale of Shares.  Each Participant who is subject to tax in
the United States with respect to his or her participation in the Plan agrees,
by entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where

12



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

such disposition occurs within two years after the date of grant of the Option
pursuant to which such shares were purchased or within one year after the date
such shares were purchased.

26.Effective Date.  The Amended and Restated 2015 Employee Stock Purchase Plan
shall become effective as of May 1, 2020.




13



ACTIVE/101180619.4  

 

 



--------------------------------------------------------------------------------

 

APPENDIX A

 

Designated Subsidiaries

 

MyoKardia Netherlands B.V.

14



ACTIVE/101180619.4  

 

 

